Citation Nr: 1414570	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In support of his claim, the Veteran testified at the RO's office in Montgomery, Alabama (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in August 2009.

In a May 2012 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Tinnitus was not manifested during active military service, and is not otherwise related to active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a March 2007 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs) and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

Pursuant to the April 2010 Board Remand, the Veteran was afforded a VA examination in June 2010.  The examination report reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the June 2010 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2).  Accordingly, the Board may proceed with appellate review.  

Criteria & Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus that was caused by significant noise exposure while serving in Vietnam.  While he is competent to provide evidence regarding his symptoms and experiences, any such assertions must be weighed against other contradictory statements and objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

Turning to the Veteran's claim file, STRs are silent for complaints of, or treatment for, ear problems, including ringing of the ears or tinnitus.  On a January 1969 Report of Medical History completed for separation purposes, the Veteran checked the 'No' boxes for 'ear, nose or throat trouble' and 'running ears.'  On a January 1969 Report of Medical Examination conducted for separation purposes, the Veteran's 'ears - general' were clinically evaluated as normal.  

Post-service, the Veteran did not complain of tinnitus until he filed his claim in February 2007.  In May 2007, the Veteran submitted an authorization for release of medical information which specified ongoing treatment from 1980 to the present for foot care.  He did not note any private treatment for ear problems or tinnitus.

On VA examination in November 2007, the Veteran claimed significant military noise exposure while he was in Vietnam, claiming that he had slept next to a loud generator.  He denied any occupational or recreational noise exposure.  The Veteran was unsure of when his tinnitus began but believed it was at least 15 years prior.  The examiner stated that because the Veteran was unsure of timeframe of onset, he could not determine the etiology of tinnitus without resort to mere speculation.

At his August 2009 Board hearing, the Veteran testified that he did not know when his tinnitus started, "probably many years ago."  He described it as a dull ringing that occurs periodically.  He stated that he was a foot soldier in the military, and was exposed to noise when sleeping next to one of the huge generators in Vietnam for three months without hearing protection.  He testified that he did not notice ringing in the ears at that time, and was not exposed to noise for the remainder of his service.  He also testified that he did not recall having a hearing examination between separation from service and a couple years ago.

The Veteran underwent another VA examination in June 2010.  The examiner reviewed the claims file, and noted there is no mention of tinnitus in the Veteran's STRs, and that the Veteran reported an onset of bilateral tinnitus 15 years prior to his November 2007 VA examination.  At the examination, the Veteran had nothing new to add and he continued to report bilateral tinnitus which began about 15 or so years ago.  The examiner opined that, based on the Veteran's report regarding onset of tinnitus and timeframe of onset, it is less likely than not related to military noise exposure.  

Based on the foregoing, the Board finds that service connection for tinnitus is not warranted.  

Although the Veteran is competent to report that his tinnitus began during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his tinnitus to be credible.  First, his STRs make no reference to tinnitus.  Second, the Veteran first reported tinnitus in February 2007, approximately 38 years after his separation from the active duty.  Third, he reported only an onset of 15 years prior, in or about 1992, approximately 23 years after separation from service.  Fourth, the Veteran testified at his Board hearing that he did not notice ringing in his ears during or after the alleged acoustic trauma.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  These factors are inconsistent with the Veteran's assertion that he has experienced ringing in his ears during and since service.

Nor does the Board find the Veteran's testimony regarding chronicity to be credible.  Although the Veteran has been receiving regular treatment since 1980, he has made no complaints of ringing in his ears to his healthcare providers.  
In contrast, the Board accepts the June 2010 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  As there is no positive evidence to the contrary of this medical opinion in the claims file, the Board finds such opinion is probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting tinnitus, symptoms of tinnitus during active service, continuous symptoms of tinnitus since service and a nexus between tinnitus and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied. 


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


